  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY REYNOLDS, et al.,     )
                             )
     Plaintiffs,             )
                             )       CIVIL ACTION NO.
     v.                      )         2:85cv665-MHT
                             )              (WO)
ALABAMA DEPARTMENT OF        )
TRANSPORTATION, et al.,      )
                             )
     Defendants.             )


                          JUDGMENT

    In accordance with the stipulations of dismissal

(doc. no. 9344), it is the ORDER, JUDGMENT, and DECREE

of the court that the individual-contempt claims (doc.

nos. 6492 and 7040) of the following claimants:

    • Jessie W. Adams,

    • Amos Akings, Jr.,

    • Joseph Barganier,

    • J. D. Bonner,

    • Robert Earl Briggs,

    • Bobby Brooks,
• David L. Caine,

• Jackie T. Campbell,

• Elizabeth O. Clark,

• Mae Clark-Hollis,

• Michael Collins,

• Percy Cox,

• Michael D. Cranford,

• Vernon Crenshaw,

• Benny Curry,

• Charlie Davidson,

• Marion Degraffenreid,

• Camilla Drish,

• Willie Eddins,

• Joe Fenn,

• Joseph Fowler, Jr.,

• Sammy Lee Gaines,

• Derrick Gilchrist,

• Barry A. Gilmore,

• Thomas Glanton,

                         2
• Johnetta Goldsmith,

• Louis Harris, Jr.,

• Roderick Harris,

• Lawrence Harrison,

• Timothy Holley,

• Michael Hooks,

• Linda Hoston,

• Ben Howard,

• Billie J. Jackson,

• Jerome Johnson,

• Norris Johnson,

• Robert M. Johnson,

• Christopher Jones,

• George Jones,

• Lee Jones, Jr.,

• Willie Jordan,

• Jermaine Kidd,

• Morris Lane,

• Ruth Lane,

                        3
• Chris Liptrot,

• James Liptrot,

• Gregory Lykes,

• Darnell Mathews,

• Alice Miller,

• Margaret R. Mitchell,

• Jonathan Montgomery,

• Eugene Moore, Jr.,

• Gregory Moss,

• Wyndell Nelson,

• Lawrence Payne, Jr.,

• Lowell Payne,

• Myrick Payne,

• Lyndora Peeples-Washington,

• Lorenza Pettway,

• Willie Rawls,

• Travis A. Robertson,

• Tameka Rose,

• Patricia Rudolph,

                         4
    • Joe N. Sellers,

    • Willie Shavers, Jr.,

    • Eva Smith,

    • Frankie Smith,

    • Hillard Smith,

    • Thomas Smith,

    • Carl E. Thomas,

    • James Thomas,

    • Robert A. Thomas,

    • Bennie C. Turner,

    • Earlean Wallace,

    • Sharon Watson,

    • Frank Wright, and

    • Clarence Young

are dismissed with prejudice, with the parties to bear

their own costs.

    The clerk of the court is DIRECTED to enter this

document   on   the   civil   docket   as   a   final   judgment




                               5
pursuant   to   Rule   58   of    the   Federal   Rules   of   Civil

Procedure.

    DONE, this the 4th day of September, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
